DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shane K. Jensen on 7/5/2022.

The application has been amended as follows: move claim 2 into claim 1, cancel claim 2, amend claim 3 to depend on claim 1, rewrite claims 5 and 6 into independent form, and correct the language in claims 1 and 5.

1. A recording apparatus comprising an apparatus main body including: 
a transport unit that transports a medium; 
a liquid ejecting head that is provided above a transport path for the medium and performs recording by ejecting liquid onto the medium; and 
an accommodating unit that accommodates a waste liquid container configured to store waste liquid discharged from the liquid ejecting head, wherein 
a front surface of the apparatus main body is provided with a front wall and an operation unit that can be used to operate various operations, which are adjacent to each other in a width direction, [[and]] 
the accommodating unit is located between the front wall and the liquid ejecting head in a depth direction at a position that does not overlap the operation unit in the width direction, and
wherein the liquid ejecting head is mounted on a carriage that is movable in the width direction, and 
the accommodating unit is located between the front wall and the carriage in the depth direction at a position above the transport path.


2.  Canceled.

3. The recording apparatus according to claim [[2]] 1, further comprising: 
a liquid relay unit mounted on the carriage; and 
a tube that communicates the liquid relay unit with a liquid container, wherein 
the accommodating unit is located between the front wall and the tube in the depth direction.

5. A recording apparatus comprising an apparatus main body including: 
a transport unit that transports a medium; 
a liquid ejecting head that is provided above a transport path for the medium and performs recording by ejecting liquid onto the medium; and 
an accommodating unit that accommodates a waste liquid container configured to store waste liquid discharged from the liquid ejecting head, wherein 
a front surface of the apparatus main body is provided with a front wall and an operation unit that can be used to operate various operations, which are adjacent to each other in a width direction,  
the accommodating unit is located between the front wall and the liquid ejecting head in a depth direction at a position that does not overlap the operation unit in the width direction, and
a liquid container in  the width direction, the liquid container being provided under the operation unit. 

6. A recording apparatus comprising an apparatus main body including: 
a transport unit that transports a medium; 
a liquid ejecting head that is provided above a transport path for the medium and performs recording by ejecting liquid onto the medium; and 
an accommodating unit that accommodates a waste liquid container configured to store waste liquid discharged from the liquid ejecting head, wherein 
a front surface of the apparatus main body is provided with a front wall and an operation unit that can be used to operate various operations, which are adjacent to each other in a width direction,  
the accommodating unit is located between the front wall and the liquid ejecting head in a depth direction at a position that does not overlap the operation unit in the width direction, and

the output tray includes a support surface that supports the medium and a projection protruding upward from the support surface to support the medium, and 
the accommodating unit is located above the projection.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “wherein the liquid ejecting head is mounted on a carriage that is movable in the width direction, and the accommodating unit is located between the front wall and the carriage in the depth direction at a position above the transport path”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 3-4 and 7, for the same reason as discussed above for parent independent claim 1, dependent claims 3-4 and 7 also contain(s) allowable subject matter.
The reason for allowance of claim 5 is the inclusion of “wherein at least part of the accommodating unit is located at a position that does not overlap [[the]] a liquid container in  the width direction, the liquid container being provided under the operation unit”.  The foregoing limitation(s), when combined with the other limitations of claim 5, has(have) not been taught, found, or suggested by the cited art.
The reason for allowance of claim 6 is the inclusion of “an output tray that supports the medium outputted from the apparatus main body, wherein the output tray includes a support surface that supports the medium and a projection protruding upward from the support surface to support the medium, and the accommodating unit is located above the projection”.  The foregoing limitation(s), when combined with the other limitations of claim 6, has(have) not been taught, found, or suggested by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Tanaka et al. (US 2019/0263126 A1)
Fig. 1A, para 84,91: operation panel 3, display panel 8 (touch screen), recording head 15, waste liquid receiving unit 91. An "accommodating unit" for the waste liquid receiving unit 91 is inherent in para 91.  Fig. 1C, para 82: paper discharging unit 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

July 5, 2022